Per Curiam.
—The statement of the amount in figures is but matter of description. It is like a recital of quantity in a conveyance, which does not amount to a warranty of the fact. The guarantee was intended to provide for what was contingent, not what was certain; and it therefore is inapplicable to a mere estimate, whose accuracy could have been tested by a recurrence to the docket, which was equally accessible to both parties. The plain meaning of the undertaking was, that the judgment should be paid; not that the interest assigned should be of a particular value.
Judgment affirmed.